*167OPINION.
Van Fossan:
At the hearing of this case counsel for respondent conceded that the dredge was a depreciable asset; that the depreciation should be based on the probable life of the dredgeable land in the particular, property; that the dredge originally cost $189,270.23; that in the year 1921 there were excavated 1,088,029 cubic yards of *168gravel; that in the event petitioner’s contention is sustained, the factor of depreciation is 2.214 cents per cubic yard dredged.
It was proved that, in addition to the original cost to donor, $20,000 was expended on the dredge prior to operation by petitioner, and that its salvage value at conclusion of operation would be $10,000.
Under these facts counsel for respondent contends that the basis for determining depreciation should be the fair value of the property at date of acquisition.
Petitioner contends on the other hand that in such a situation depreciation on the dredge should be based on the cost to donor plus costs to donee.
In the instant case it falls out that it is immaterial in determining the amount of the tax which view is taken. The uncontradicted evidence is that the dredge was worth in 1921 at least as much as the original cost and it was so capitalized by petitioner.
The basic amount which should be used in determining depreciation is $209,210.23. The salvage value is $10,000. The yardage removed and the factor to be applied thereto are stated in the findings of fact.
Reviewed by the Board. •
Judgment will be entered on 15 days’ notice, under Rule 50.